Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 13, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158812                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  VERNON LENARD KATO,                                                                                   Stephen J. Markman
           Plaintiff-Appellant,                                                                              Brian K. Zahra
                                                                                                       Richard H. Bernstein
  v                                                                 SC: 158812                         Elizabeth T. Clement
                                                                    COA: 344089                        Megan K. Cavanagh,
                                                                                                                        Justices
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  _____________________________________/

         By order of May 22, 2019, the Department of Corrections was directed to answer
  the application for leave to appeal the November 5, 2018 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to appeal
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

         CAVANAGH, J., (concurring).

          I concur in the denial of leave to appeal for two reasons. First, plaintiff does not
  appear to have complied with the requirement in MCR 3.303(A)(2) that his action “be
  brought in the county in which the prisoner is detained,” but instead initiated his action in
  the Court of Appeals. He may have done so having observed that MCR 7.203(C)(3) allows
  the Court of Appeals to “entertain an action” for habeas corpus. However, reading the two
  rules together, it appears the Court of Appeals may only “entertain” an action for habeas
  corpus if the action was first “brought” in the county in which the prisoner is detained—
  presumably in circuit court. Second, even if the action for habeas corpus was correctly
  initiated, plaintiff’s argument relies on the factual predicate that he was presented with a
  certificate of discharge from parole. If that is true, plaintiff may well have been, and may
  yet be, entitled to relief. The Department of Corrections may not cancel a parole discharge
  “once the final order of discharge has been entered and the certificate of discharge issued
  to the prisoner.” People v Holder, 483 Mich 168, 173 (2009). A discharge from parole is
  a “remission of the remaining portion of [a] sentence. . . . After delivery it cannot be
  recalled.” In re Eddinger, 236 Mich 668, 670 (1926). Plaintiff has requested an evidentiary
  hearing to establish that he was presented with the certificate, but he has made no offer of
  proof as to how he would establish this fact at such a hearing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 13, 2019
           b0910
                                                                               Clerk